IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
            NOS. WR-81,965-01, WR-81,965-02, WR-81,965-03 & WR-81,965-04


                  EX PARTE MARCUS WAYNE HARGROVE, Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
         CAUSE NOS. 12-007-CR-A, 12-027-CR-A, 12-179-CR-A & 12-180-CR-A
                        IN THE 77TH DISTRICT COURT
                         FROM FREESTONE COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to two charges

of theft and two charges of possession of a controlled substance, and originally received deferred

adjudication community supervision. His guilt was later adjudicated and he was sentenced to

fourteen months’ state jail imprisonment in each case, with all four sentences running concurrently.

       Applicant contends that he is being denied credit for time spent in a substance abuse felony
                                                                                                         2

punishment facility (“SAFP”) before he was adjudicated guilty.                Applicant alleges that he

successfully completed the SAFP program, and that he is therefore entitled to credit for that time.

TEX . CODE CRIM . PROC. Art. 42.12, § 23(b). Applicant has alleged facts that, if true, might entitle

him to relief. In these circumstances, additional facts are needed. As we held in Ex parte Rodriguez,

334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings

of fact.

           The trial court may also order depositions, interrogatories or a hearing. In the appropriate

case, the trial court may rely on its personal recollection. Id. If the trial court elects to hold a

hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wishes to be

represented by counsel, the trial court shall appoint an attorney to represent Applicant at the hearing.

TEX . C ODE CRIM . PROC. art. 26.04.

           The trial court shall make findings of fact as to whether Applicant successfully completed

the SAFP program in which he was ordered to participate as a condition of his deferred adjudication

community supervision. If Applicant did successfully complete the program, the trial court shall

make findings of fact as to whether Applicant is receiving credit for the time he spent in the SAFP

program against his sentences. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

           These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 30 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or
                                                                                                  3

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 60 days of the date of this order. Any extensions of time shall be

obtained from this Court.

Filed: September 17, 2014
Do not publish